Name: Commission Regulation (EU) 2016/1726 of 27 September 2016 amending Annex IV to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards carvone, diammonium phosphate, Saccharomyces cerevisiae strain LAS02 and whey (Text with EEA relevance)
 Type: Regulation
 Subject Matter: consumption;  foodstuff;  processed agricultural produce;  agricultural activity;  food technology;  health;  means of agricultural production;  deterioration of the environment
 Date Published: nan

 28.9.2016 EN Official Journal of the European Union L 261/3 COMMISSION REGULATION (EU) 2016/1726 of 27 September 2016 amending Annex IV to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards carvone, diammonium phosphate, Saccharomyces cerevisiae strain LAS02 and whey (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (1), and in particular Article 5(1) thereof, Whereas: (1) For carvone, diammonium phosphate, Saccharomyces cerevisiae strain LAS02 and whey no specific maximum residue limits (MRLs) were set. As those substances were not included in Annex IV to Regulation (EC) No 396/2005, the default value of 0,01 mg/kg laid down in Article 18(1)(b) of that Regulation applies. (2) As regards carvone, the European Food Safety Authority (the Authority) concluded (2) that the inclusion of carvone (d-/l-carvone at a ratio of at least 100:1) in Annex IV to Regulation (EC) No 396/2005 is appropriate. (3) Diammonium phosphate is approved as basic substance in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council (3). In view of Commission Implementing Regulation (EU) 2016/548 (4), the Commission considers that the inclusion of that substance in Annex IV to Regulation (EC) No 396/2005 is appropriate. (4) As regards Saccharomyces cerevisiae strain LAS02, the Authority concluded (5) that the inclusion of that substance in Annex IV to Regulation (EC) No 396/2005 is appropriate. (5) Whey is approved as basic substance in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council. In view of Commission Implementing Regulation (EU) 2016/560 (6), the Commission considers that the inclusion of that substance in Annex IV to Regulation (EC) No 396/2005 is appropriate. (6) Regulation (EC) No 396/2005 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In Annex IV to Regulation (EC) No 396/2005, the following entries are inserted in alphabetical order: carvone (*) diammonium phosphate, Saccharomyces cerevisiae strain LAS02 whey. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 70, 16.3.2005, p. 1. (2) European Food Safety Authority, 2016. Statement on the assessment of the pesticide active substance carvone (d-/l-carvone at a ratio of at least 100:1) for inclusion in Annex IV of Regulation (EC) No 396/2005. EFSA Journal 2016;14(2):4405, 14 pp. doi:10.2903/j.efsa.2016.4405. (3) Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (OJ L 309, 24.11.2009, p. 1). (4) Commission Implementing Regulation (EU) 2016/548 of 8 April 2016 approving the basic substance diammonium phosphate in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market, and amending the Annex to Commission Implementing Regulation (EU) No 540/2011 (OJ L 95, 9.4.2016, p. 1). (5) European Food Safety Authority, 2015. Conclusion on the peer review of the pesticide risk assessment of the active substance Saccharomyces cerevisiae LAS02. EFSA Journal 2015;13(12):4322, 29 pp. doi:10.2903/j.efsa.2015.4322. (6) Commission Implementing Regulation (EU) 2016/560 of 11 April 2016 approving the basic substance whey in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market, and amending the Annex to Commission Implementing Regulation (EU) No 540/2011 (OJ L 96, 12.4.2016, p. 23).